Citation Nr: 9912460	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  98-04 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
November 1970.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a June 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The veteran has been diagnosed with PTSD.  It has been 
rated as severe and said condition prevents him from 
obtaining and maintaining gainful employment.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has come before the Board requesting an increased 
disability rating.  He maintains that his psychiatric 
condition is underrated and asks for a 100 percent disability 
rating.  

The United States Court of Appeals for Veterans Claims, 
previously known as the Unites States Court of Veterans 
Appeals, and hereinafter the Court, has previously held that 
a claim for an increased rating for a disability is generally 
well-grounded when an appellant indicates that the severity 
of the disability has increased.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 631-632 (1992).  Although the veteran in the 
instance case does seek an increased rating, this case 
differs from Proscelle because the appellant is appealing the 
original assignment of a disability rating, not pursuing an 
increased rating after a rating has been initially 
established by a final VA decision.  The initial assignment 
of a rating following the award of service connection is part 
of the original claim.  See West v. Brown, 7 Vet. App. 329, 
332 (1995) (en banc).  In light of this, when a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, the claim continues to be well-grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Thus, in accordance with 38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998), and Murphy v. Derwinski, 1 Vet. App. 78 
(1990), the appellant has presented a well-grounded claim.  
The facts relevant to this appeal have been properly 
developed and the obligation of the VA to assist the veteran 
in the development of his claim has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4 (1998).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (1998).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. 
§§ 4.2, 4.41 (1998).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held that 
where entitlement to compensation has already been 
established, and an increased in the disability rating is at 
issue, the present level of disability is of primary concern.  
Ibid; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (1998).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, and 4.59 (1998).

The veteran's psychiatric condition has been rated pursuant 
to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 
9411 (1998), which reads as follows:

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.
				100 percent disabled

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.
				70 percent disabled

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.
				50 percent disabled

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).
				30 percent disabled  

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.
				10 percent disabled

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication.
				0 percent disabled

In conjunction with the veteran's application for benefits in 
December 1996, the veteran underwent a psychiatric 
examination in March 1997.  Not only was he diagnosed as 
suffering from PTSD, but said condition was classified as 
severe.  A Global Assessment Functioning (GAF) score of 41 
was awarded.

Two years later, another VA examination was conducted 
producing near similar results.  See SF 509, February 11, 
1998.  Upon listening to the veteran, the examiner wrote:

	. . . He persistently re-experiences 
several specific traumas from this time 
period through recurrent and intrusive 
distressing recollections, recurrent 
distressing nightmares, dissociative 
flashback episodes, and intense 
psychological and physiological distress 
on exposure to internal or external cues 
that symbolize or resemble aspects of his 
combat memories . . . He shows persistent 
avoidance of stimuli associated with his 
traumatic experiences and numbing of 
general responsiveness as evidenced by 
his efforts to avoid thoughts, feelings, 
or conversations associated with the 
trauma, his markedly diminished 
participation in social activities, his 
feelings of estrangement from other human 
beings, and his restricted range of 
affect.  It is highly upsetting to him 
and his family when vet cannot feel his 
feelings, especially at this time, with 
vet unable to share in the joy at his 
first grandchild's birth.  He shows 
persistent symptoms of increased arousal, 
including a severe sleep disturbance, 
irritability and outbursts of anger, 
difficulty concentrating, hypervigilance, 
paranoia, and exaggerated startle 
response.

All of these symptoms prevent vet from 
being able to obtain and maintain gainful 
employment. . . 

....

Mr. F. is completely disabled . . . with 
the assessment that he is totally unable 
to obtain or maintain gainful employment 
as stated above.  Expected prognosis is 
that this disability due to his symptoms 
of Post-Traumatic Stress Disorder is 
permanent. . . 

A GAF score of 40 was given and the examiner rated the 
veteran's disability as severe.

The claims folder also contains voluminous medical treatment 
records showing repeated, often weekly counseling sessions 
for the veteran's mental disability.  These same records show 
that the veteran has little contact with others, that he 
distrusts even family members, he avoids all crowds, and 
remains pretty much to himself.  Per those records, the 
veteran has been encouraged to remain in counseling, to 
remain on his various medications, and to seek clinical 
assistance as much as he, or his family, deems appropriate.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The Board believes that 
the evidence of record clearly establishes that the veteran's 
psychiatric illness is more disabling than currently rated.  
The record reflects that the veteran is unemployable due to 
his PTSD.  Moreover, the record suggests that he has been 
unemployable since he was first diagnosed with PTSD.  The 
Court held in Johnson v. Brown, 7 Vet. App. 95, 97 (1994), 
speaking of DC 9411 in effect prior to the recent change, 
"...the criteria...for a 100% rating are each independent 
bases for granting a 100% rating."  Since one of the 
"independent bases" reads "Demonstrably unable to obtain 
or retain employment," a 100% schedular rating is 
appropriate.  Thus, an increased evaluation is warranted.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 4.7, 
Part 4, Diagnostic Code 9411 (1998).


ORDER

An evaluation of 100 percent for PTSD is granted, subject to 
the regulations governing the disbursement of monetary 
benefits.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

